Citation Nr: 1550976	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected status post fracture of the right femur, resolved, with arthralgia of the hip.

2.  Entitlement to a compensable disability rating for service-connected status post fracture of the left femur, resolved, with arthralgia of the hip.  

3.  Entitlement to a compensable disability rating for service-connected status post stress fracture of the right foot.  

4.  Entitlement to a compensable disability rating for service-connected status post stress fracture of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Los Angeles, California, that denied the above claims.  

In April 2010, the Veteran testified at a Board video conference hearing.  A transcript of that hearing has been associated with her claims file.

This matter was previously before the Board in August 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included entitlement to service connection for a low back disability; however, during the pendency of this appeal, by rating action dated in March 2014, service connection was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In April and July 2014, the Veteran submitted additional evidence without waiver of initial consideration by the agency of original jurisdiction.  Nevertheless, in view of the action taken below, initial consideration of this evidence shall be undertaken by the agency of original jurisdiction in conjunction with the development directed below.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

With regard to the issues of an increased disability rating for the service-connected status post stress fractures of the right and left foot, in correspondence received in April 2014, the Veteran asserted that she would experience bilateral foot swelling,  weakness, numbness, pain and muscle atrophy.  Correspondence from the Veteran's VA podiatrist dated in April 2014 shows that she was said to have experienced a left arch collapse along with posterior tibial tendon dysfunction.  In July 2014, the Veteran's VA podiatrist added that her left foot dysfunction had caused her to develop a recent fracture of the right foot.  As this suggests that the Veteran may have experienced an increase in severity of her service-connected disabilities since the most recent August 2012 VA examination, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526   (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, with regard to the issues an increased disability rating for the service-connected status post fracture of the right and left femur, in the April 2014 correspondence from the Veteran, it was asserted she would experience bilateral hip instability, moderate to severe pain, numbness, and weakness.  She described that the numbness of the left hip would travel down to the left knee.  She also described that her right hip was so weak that she could not even push a chair with it.  A review of the most recent August 2012 VA examination report shows that there was no evidence of weakness, instability, or numbness.  Moreover, muscle strength testing had been within normal limits.  In light of the Veteran's statements as to an increase in level of impairment since the most recent VA examination, an additional examination is required to evaluate the current degree of impairment.  See Snuffer, 10 Vet. App. at 403; Allday, 7 Vet. App. at 526; Caffrey, 6 Vet. App. at 381.   

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of her current right and left foot disabilities.  The claims file must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  The VA examiner must specifically review the medical statement from the Veteran's VA podiatrist dated in April and July 2014.

The examiner is requested to set forth all current complaints, pertinent clinical findings, and diagnoses.  The examiner should also comment on any functional loss caused by weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and is evidenced by her visible behavior.  The examiner should also express an opinion as to whether the Veteran's status post stress fracture of the right foot may be characterized as moderate, moderately severe, or severe.  The examiner should further express an opinion as to whether the Veteran's status post stress fracture of the left foot may be characterized as moderate, moderately severe, or severe. 
The examiner should also determine whether the Veteran has any nerve impairment (e.g., neuropathy, tingling of toes) that is associated with her service-connected bilateral foot disabilities.  If so, the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.    

The examiner must also specifically comment as to  whether the Veteran has impairment of the common peroneal nerve of the left foot, and if so, whether such impairment results in paralysis.  If paralysis is found, the examiner must determine whether such paralysis is complete (i.e., foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of foot and toes), or incomplete.  If it is incomplete, the examiner should characterize the paralysis as either mild, moderate, or severe.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the disabilities, if any, on her employment and activities of daily life.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of her current right and left hip disabilities.  The claims file must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  The VA examiner must specifically review the medical statement from the Veteran's VA podiatrist dated in April and July 2014.  The examiner is requested to set forth all current complaints, pertinent clinical findings, and diagnoses.  

The examiner should also comment as follows:

(a) whether the Veteran demonstrates favorable ankylosis of the right hip and/or left hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction, or intermediate ankylosis, or extremely unfavorable ankylosis (the foot not reaching the ground and crutches necessitated) under 38 C.F.R. § 4.71a, Diagnostic Code 5250;

(b) whether the Veteran demonstrates flail joint of the right hip and/or left hip under 38 C.F.R. § 4.71a, Diagnostic Code 5254; and

(c) whether the Veteran demonstrates malunion of the right femur and/or left femur, with either marked, moderate, or slight knee or hip disability; or fracture of the surgical neck of the right femur and/or left femur with false joint; or fracture of the shaft or anatomical neck of the right femur and/or left femur with either (i) nonunion, with loose motion (spiral or oblique fracture) or (ii) nonunion, without loose motion, weight bearing preserved with aid of brace under 38 C.F.R. § 4.71a, Diagnostic Code 5255.

The examiner should also describe applicable ranges of bilateral hip motion (including flexion, extension, adduction, and abduction) in terms of degrees. 

The examiner must further express an opinion concerning whether the Veteran has any pain, weakened movement, excess fatigability, and incoordination.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

In addition, the examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups.  If this is not feasible, the examiner should so state.

The examiner should also determine whether the Veteran has nerve impairment (i.e., radiculopathy involving a lower extremity) that is associated with her service-connected bilateral femur disabilities.  If so, the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the disabilities, if any, on her employment and activities of daily life.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

